Order, as resettled, vacating the order and warrant of attachment and vacating and setting aside the service of said order and warrant of attachment and the service of the summons and complaint herein upon the respondent, reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to respondent to answer within ten days from the entry of the order herein. In our opinion, the record does not show that the respondent came into this State for the purpose of attending and being examined or to testify in the accounting proceeding in the Surrogate’s Court of Bangs county. The appeal from the order denying the appellant’s motion for resettlement is dismissed as being unnecessary. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.